DETAILED ACTION

The amendments filed on 01/11/2021 have been entered.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8. 15-16, 18-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nihara et al. (US 20160319087) in view of Bradshaw et al. (US 20130180733) and Bemis et al. (US 5028056).

Regarding claims 1, 3, 7-8, and 22-23, Nihara discloses a downhole device (60) for use in a wellbore comprising: an outer section (62b) (fig 6); an inner section (62a) partially inserted within the outer section (fig 6); an interface (annotated fig 6) defined between the inner and outer sections having a high pressure zone (annotated fig 6) and a low pressure zone (annotated fig 6); and a seal assembly (70) in the interface that comprises, a sealing ring (70) having a lateral side exposed to the high pressure zone (annotated fig 6).

Nihara and Bradshaw disclose similar downhole apparatus used to seal piping connections. 
Bradshaw teaches a seal assembly (100, 300) in the interface that comprises, a sealing ring (300) having a lateral side exposed to the high pressure zone (zone on the left of 300, fig 5b), and a backup ring (100) disposed on a side of the sealing ring opposite from the high pressure zone (fig 5b) and that comprises a polymer core ([0026] discloses that the backup ring core is made of polymer) coated with a layer of metal ([0027] discloses the presence of a surface coating on the body of ring 100 made of metals).
(Claim 7) Bradshaw further teaches that the backup ring (100) and sealing ring (300) are substantially coaxial (see fig 5b), and the backup ring (100) comprises a depression that is in selective contact with the sealing ring (fig 3g shows u-cupped backup ring with depression) in order conform with the shape of the seal ([0030]).
(Claim 8) Bradshaw further teaches that a side (202) of the backup ring opposite the depression is set against a gap formed between the inner and outer sections, and forms a barrier between the sealing ring and the gap (fig 3g, [0021] discloses that wedge 202 ensures that backup ring 100 will contact and close the clearance gap immediately and before the seal ring can extrude, also see [0030] and fig 5b).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Nihara and Bradshaw before him or her, to 
The combination of Nihara and Bradshaw is silent regarding the presence of fibers disposed oblique to one another. Nihara and Bemis disclose similar base portions of sealing assemblies used in the oil industry.  
Bemis teaches that the base portion (16a) comprises fibers (24a) strategically oriented in the core (fig 2), so that thermal expansion of the core is restricted (fig 2 shows layers 62, 64 strategically oriented and capable of restricting thermal expansion).
 (Claim 3) Bemis further teaches the fibers comprise elongate members (24a) (fig 2), and arrays (62, 64) are defined in the core by groups of adjacently disposed fibers that are oriented in parallel (col 6, line 49-57 discloses the presence of layers 62 and 64 that comprise fibers 24a oriented in the same direction).
(Claim 22) Bemis further teaches that the lengths of the fibers are substantially that of a radial thickness of the core or an axial thickness of the core (figs 1-2).
(Claim 23) Bemis further discloses that fibers in the second set of fibers are oriented substantially perpendicular to fibers in the first set of fibers (col 6 lines 58-68).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Nihara, Bradshaw and Bemis before him or her, to modify the apparatus disclosed by the combination of Nihara and Bradshaw to include the fibers strategically orientated as taught by Bemis in order to achieve a uniform bending modulus (col 6 lines 58-68).


    PNG
    media_image1.png
    601
    845
    media_image1.png
    Greyscale

Regarding claim 5, Nihara further discloses that the outer section (62b) comprises a housing (62b) and the inner section (62a) comprises an end cap (62a) ([0110] discloses that the apparatus 60 comprises a plurality of pressure vessels 62a and 62b  with bit at the end (bottom end), note that the vessel 62a that is located at the top end of apparatus 60 can be interpreted as  an end cap of tool 60, also see fig 4 ), and wherein the device comprises a downhole tool (63b) having components (63b) disposed within the housing and on a side of the seal assembly opposite from the high pressure zone ([0110] discloses that the instruments 63b are enclosed in pressure vessel 62b, meaning that they are located on a side of the seal assembly opposite the lateral side).

Regarding claim 6, Nihara further discloses that the seal assembly is disposed in a groove (68a) formed in the end cap (fig 6).



Nihara is silent regarding the presence of a seal assembly disposed along the interface that comprises a backup ring that comprises a coating over a core, and a first array of fibers in the core arranged substantially perpendicular to a second array of fibers in the core.
Nihara and Bradshaw disclose similar downhole apparatus used to seal piping connections. 
Bradshaw teaches a seal assembly (100, 300) disposed along an interface that comprises a seal ring (300) adjacent to a backup ring (100) that comprises a coating over a core ([0027] discloses the presence of a surface coating over the body 104 of the backup ring 100, also see fig 5b).
(Claim 19) Bradshaw further teaches that a side of the backup ring (100) opposite the sealing ring (300) faces a gap (500) formed between the first (400) and second sections (402) (fog 5b), and forms a barrier between the gap and sealing ring (fig 5b).
(Claim 20) Bradshaw further teaches the presence of elongate glass fibers in the backup ring ([0026]-[0027] disclose the presence of glass fiber in the backup ring)
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Nihara and Bradshaw before him or her, to substitute the sealing assembly disclosed by Nihara in fig 6 with the sealing assembly 
The combination of Nihara and Bradshaw discloses is silent regarding the presence of a first array of fibers in the core arranged substantially perpendicular to a second array of fibers in the core.
Nihara and Bemis disclose similar base portions of sealing assemblies used in the oil industry.  
Bemis teaches a first array (62) of fibers in the core arranged substantially perpendicular to a second array (62) of fibers (24a) in the core (col 7 lines 8-12 discloses a relative degree of orientation between fibers in adjacent layer is between 30 and 90 degrees, also see fig 2).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Nihara, Bradshaw and Bemis before him or her, to modify the apparatus disclosed by the combination of Nihara and Bradshaw to include the fibers strategically orientated as taught by Bemis in order to achieve a uniform bending modulus (col 6 lines 58-68).

Regarding claim 16, Nihara further discloses a chamber ([0110] discloses that 62a is a pressure vessel meaning that that the interior of 62a is a chamber), and wherein a high pressure zone (annotated fig 6 above) is defined between the seal assembly and outer surface (annotated fig 6), and a low pressure zone (annotated fig 6 above) is defined between the seal assembly and the chamber (annotated fig 6 above).

  Regarding claim 18, Nihara further discloses a sealing ring (70) having a side in pressure communication with the outer surface (see annotated fig 6 above).


Allowable Subject Matter

Claims 9-11 and 13-14 are allowed. 

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 15, the applicant states that Niihara, Bradshaw, and Bemis fail to teach the first and second set of arrays. The examiner respectfully disagrees. In fact, Bemis teaches a first array (62) of fibers in the core arranged substantially 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DA/
03/31/2021

/TARA SCHIMPF/Primary Examiner, Art Unit 3672